Citation Nr: 1623315	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial higher rating for service-connected right lobectomy with chronic obstructive pulmonary disease, evaluated as noncompensable prior to May 9, 2014, and as 60 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel
INTRODUCTION

The Veteran had active service from June 1966 to March 1968.  The Veteran was the recipient of the Vietnam Service Medal and the Vietnam Campaign Medal, among others.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran's evaluation was increased to 60 percent, effective as of May 9, 2014, in a July 2015 rating decision.  Since this grant did not constitute a full grant of the benefit sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified before the undersigned Acting Veterans Law Judge in May 2011.  A copy of the transcript is of record.  

The Board previously remanded this matter in January 2014 and July 2015 for further development. 

As noted in its prior July 2015 remand, in its October 2014 brief, the Veteran's representative specifically requested that a claim for a total disability rating due to individual unemployability be referred back to the Agency of Original Jurisdiction (AOJ) for adjudication.  However, to date, this claim has not been adjudicated.  As such, this matter is AGAIN referred back for appropriate action.

As a final preliminary matter, the Board notes that this appeal was processes using the paperless, electronic Veteran Benefits Management (VBMS) and Virtual VA claims processing systems.



FINDINGS OF FACT

1.  Prior to May 9, 2014, there are no reliable pulmonary function tests upon which to determine the severity of the Veteran's service-connected right lobectomy.

2.  As of May 9, 2014, the Veteran's service-connected right lobectomy has been manifested by FVC of 63%, FEV-1 of 52%, FEV-1/FVC of 63% and DLCO of 63%; it has not been manifested by FEV-1 of less than 40%, FEV-1/FVC of less than 40%, DLCO of less than 40%, pleurisy with empyema, or episodes of total spontaneous pneumothorax.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a compensable evaluation for a service-connected right lobectomy, prior to May 9, 2014, have not been met.  U.S.C.A. §§ 1111, 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.1000, 4.97, Diagnostic Codes 6840-6845) (2015).  

2.  The criteria for establishing entitlement to an evaluation in excess of 60 percent for a right lobectomy, as of May 9, 2014, have not been met.  U.S.C.A. §§ 1111, 1155, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.1000, 4.97, Diagnostic Codes 6840-6845 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records, and in November 2006, August 2008, October 2009 and May 2014, he was afforded formal VA examinations.  The Board finds that the VA examinations are adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent May 2014 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the May 2011 Board hearing, the undersigned Acting Veterans Law Judge adequately explained the claim on appeal and suggested evidence that may support this claim, including evidence that the Veteran might submit that may have been overlooked.  The Veteran was also specifically asked questions concerning the severity of his right lobectomy.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of the issue and suggesting submission of evidence in the subsequent remands the Board issued to develop this claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in its January 2014 remand, the Board directed the AOJ to request that the Veteran provide information concerning all medical care providers, both VA and non-VA and afford the Veteran a VA examination.  In February 2014, the VA requested that the Veteran identify all medical care providers to which he never responded.  Moreover, the Veteran was afforded a VA examination in May 2014 that is adequate for appellate review.  Likewise, in its July 2015 remand, the AOJ was directed to associate with the claims file any rating decision that assigned a 60 percent rating to the Veteran's right lobectomy or readjudicate the claim.  Subsequently, a rating decision issued in July 2015 was associated with the Veteran's VMBS record that increased the Veteran's right lobectomy to 60 percent.  Accordingly, the Board finds that there has been substantial compliance with the Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran contends that he is entitled to increased evaluations for his service-connected right lobectomy.  Specifically, he is seeking a compensable evaluation prior to May 9, 2014, and an evaluation in excess of 60 percent as of May 9, 2014.  

Upon receipt of the Veteran's claim, he was afforded a VA respiratory examination in November 2006.  It was noted that the Veteran underwent a right upper lobe lung resection for primary squamous cell carcinoma in December 1996.  Pulmonary function testing was not performed as part of this examination.  The examiner concluded that it was at least as likely as not that the Veteran's cancer was related to his exposure to herbicidal agents such as Agent Orange during his active military service.  

The Veteran was afforded an additional VA respiratory examination in August 2008.  It was again noted that the Veteran had been found in the past to have squamous cell carcinoma of the right lung resulting in surgical excision of lung lobe.  He reported a 6 month history of syspnea on moderate exertion.  He was not on inhalers or oral steroids and he required no oxygen.  More recently, he reported a worsening in shortness of breath and had been diagnosed by chest x-ray with possible pleural infiltrates.  His course since onset was deemed to be stable.  X-rays revealed no significant interval change since a September 2007 x-ray.  The September 2007 x-ray noted that surgical clips were seen along the right mediastinum and left axilla.  No new masses were identified at that time and the cardiomediastinal silhouette was within normal size limits.  The only change upon imaging in 2008 was a decreased visualization of the left hemidiaphragm.  It was noted that this likely represented a worsening of fibrosis/atelectasis.  Early pneumonia could be considered in the appropriate clinical setting.  The examiner noted that she was asked to separate the COPD (chronic obstructive pulmonary disease) from the service-connected lobectomy.  However, it was noted that this could not be done based on the Veteran's symptoms.  He appeared to have chronic inflammatory changes associated with surgery and how his lungs responded to the inflammatory effects of loss of lung and fibrosis.  Separating these symptoms from the procedure versus acute infection would require she resort to mere speculation.  It was noted that pulmonary function tests would be sent by mail.  

The pulmonary function test results were received in August 2008.  It was noted that the Veteran was unable to produce acceptable and reproducible spirometry data.  The Veteran's efforts were noted to be suboptimal.  He did not smoke, drink coffee or use a bronchodilator prior to the pulmonary function testing.  FEV1 (forced expiratory volume in one second) was 33 percent and FVC (forced vital capacity) was 45 percent.  Looking at a previous study from 2006, it was determined that it was possible that severe obstruction may have worsened but the Veteran's efforts limited accuracy or interpretation.  Resting room air oxygen saturation was borderline low and may have indicated exercise testing for supplemental oxygen therapy.  

The Veteran was afforded an additional VA respiratory examination in October 2009.  It was noted again that he was diagnosed with squamous cell carcinoma of the right lung in 1996.  He was treated with a right lobectomy in 1996.  He did not require chemotherapy or radiation therapy.  He reported that he continued to have dyspnea on exertion after going one block.  He had no shortness of breath at rest.  He also had wheezing daily and noted that he had a history of COPD.  He was not using any inhalers and he had never been put on oxygen.  There was a history of one episode of pneumothorax.  X-rays revealed post-operative changes of the left hemithorax.  There was focal pleural thickening of the right lower lateral chest wall with elevation and tenting of the right hemidiaphragm.  Heart size and ectatic aorta were normal.  

Pulmonary function testing revealed no reproducible or acceptable spirometry data.  FVC was noted at 51 percent predicted; FEV1 was at 32 percent predicted, and FEV1/FVC (forced expiratory volume in one second as percent of forced vital capacity) was at 49 percent.  The examiner concluded that pulmonary functions tests were not reproducible or acceptable.  It would be mere speculation to state that the Veteran's symptoms were due to his residuals of surgery or his COPD.  The Veteran was unable to give an acceptable spirometry test on multiple occasions, separated in time.  This made evaluation of the Veteran's airway disease difficult.  He had two components - a scarring fibrotic process and an obstructive process that led to air trapping in the lungs.  The examiner agreed with the previous examiner that it would be pure conjecture to state that it was possible to separate out whether the symptoms were caused by COPD or residuals of lung surgery.  

The August 2008 examiner provided clarification via email in July 2010.  It was noted that yes, the current lung condition was a result of both conditions.  It was explained that because the Veteran had part of his lung removed this would cause decrease in perfusion and shortness of breath.  COPD also caused a decrease due to obstruction.  The examiner stated that her opinion was that you could not separate the two.  Chronic inflammation is often what presents before cancer.  The Veteran may have had chronic inflammation initially which caused the cancer.  However, it could not be said without resorting to speculation as the examiners did not see the Veteran and were not able to examine the cellular process which mutated and led to cancer.  It is commonly known in medicine that inflamed cells mutate into cancer and you cannot separate the two.  

The Veteran was most recently afforded a VA examination for his service-connected right lobectomy residuals in May 2014.  The Veteran reported a history of dyspnea on exertion.  He was able to continue his activities of daily living and tried to walk around for 5 to 10 minutes before stopping and resting.  He was noted to be status-post lobectomy from 1996 for squamous cell carcinoma of the right lung.  The Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications or the use of inhaled medications.  It did require the use of oral bronchodilators.  It did not require the use of antibiotics or outpatient oxygen therapy.  Pulmonary function testing revealed pre-bronchodilator results of FVC being 63%, FEV-1 being 52%, FEV-1/FVC being 63% and DLCO (diffusion capacity of carbon monoxide) being 51%.  Post-bronchodilator results were FVC being 63%, FEV-1 being 53%, and FEV-1 being 65%.  There were no recordings for DLCO.  Exercise capacity testing was also not performed.  It was noted that there were no other significant diagnostic test findings or results.  The examiner concluded that this condition affected the Veteran's ability to work due to breathing/pulmonary issues.  He was not expected to return to his baseline.  The Veteran's most recent testing showed moderate airway obstruction without response to bronchodilators and moderately decreased DLCO.  In addition, the repeated readings of scarring, despite stable, contributes to reduced lung function.  Furthermore, the Veteran was at risk for recurrent COPD exacerbation due to infection due to reduced lung volume and function.  

The preponderance of the evidence of record demonstrates that a compensable evaluation is not warranted at any time prior to May 9, 2014.  Diagnostic Code 6604 provides ratings for chronic bronchitis.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

Diagnostic Codes 6840 through 6845 are rated either under the General Rating Formula for Restrictive Lung Disease, or the primary disorder is rated.  The restrictive lung diseases include Diagnostic Code 6840 (diaphragm paralysis or paresis), Diagnostic Code 6841 (spinal cord injury with respiratory insufficiency), Diagnostic Code 6842 (kyphoscoliosis, pectus excavatum, pectus carinatum), Diagnostic Code 6843 (traumatic chest wall defect, pneumothorax, hernia, etc.), Diagnostic Code 6844 (post-surgical residual, e.g., lobectomy, pneumonectomy), and Diagnostic Code 6845 (chronic pleural effusion or fibrosis).  

The General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840 through 6845) provides that Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

While the Veteran did have an FEV1 of 33 percent, and an FVC of 45 percent, upon testing in 2008, it was determined that the Veteran's efforts were suboptimal.  The October 2009 VA examiner also concluded that pulmonary functions tests were not reproducible or acceptable.  While the August 2008 VA examiner noted in July 2010 that the Veteran had reduced lung function, the Board is unable to assign any specific rating as the Veteran failed to put forth full effort, according to the examiners of record, during his testing.  As such, there is no reliable, competent medical evidence upon which the Board can rely to assign a compensable rating prior to May 9, 2014.  

The Board notes that the Veteran's representative argued in the January 2010 appeal to the Board (VA Form 9) that VA was basing its decision on speculation of the amount of effort the Veteran was putting into its pulmonary function tests.  The Board does not agree with this argument.  Medical examiners who specialize in pulmonary function testing concluded that the Veteran was in fact making a poor effort during the tests.  This is not speculation - VA is relying on the conclusions of physicians specializing in respiratory disorders and testing.  

The preponderance of the evidence of record also demonstrates that an evaluation in excess of 60 percent is not warranted at any time since May 9, 2014.  As previously noted, for a 100 percent rating, the evidence must show FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.  In the present case, there have not been any pulmonary function tests since May 2014.  There has also not been any evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure or a requirement of outpatient oxygen therapy.  As such, the highest evaluation of 100 percent is not warranted.  

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance.  Note (1) provides that a 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated.  38 C.F.R. § 4.97.  The evidence of record does not reflect that the Veteran has suffered from any of the above conditions.  As such, there is no basis for a 100 percent disability evaluation at this time.  

The Board recognizes that the Veteran believes he is entitled to higher evaluations throughout the pendency of his claim.  However, he has not provided VA with any competent and credible evidence demonstrating that he met the criteria for a higher schedular evaluation at any time during the pendency of this claim.  As such, his assertions do not demonstrate that a higher schedular evaluation is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to increased evaluations for a service-connected right lobectomy, to include a compensable initial evaluation prior to May 9, 2014, and an evaluation in excess of 60 percent as of May 9, 2014, must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects that his service-connected lung disability has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as shortness of breath.  His 0 percent rating, prior to May 9, 2014, recognizes that he indeed suffers from a respiratory disorder, and his 60 percent evaluation as of May 9, 2014, recognizes the severity of his symptomatology such as shortness of breath.  The Veteran has not provided any medical or lay evidence to suggest that he suffers from a respiratory disorder that is so unique as to render the rating criteria inadequate.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Moreover, the Board observes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, the Veteran has not alleged that his service-connected respiratory disorder alone has rendered him unemployable.  Rather, the Veteran's representative has asserted that the combined effect of the Veteran's service-connected disabilities render him unable to maintain substantially gainful employment.  As such, this matter has been referred back to the AOJ for adjudication.    


ORDER

The claim of entitlement to a compensable evaluation for the residuals of a right lobectomy, prior to May 9, 2014, is denied.  

The claim of entitlement to an evaluation in excess of 60 percent for the residuals of a right lobectomy, as of May 9, 2014, is denied.  




______________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


